COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EX PARTE: MARCO ANTONIO                       §               No. 08-17-00077-CR
 HINOJOS,
                                               §                 Appeal from the
                      Appellant.
                                               §           County Criminal Court No. 2

                                               §             of El Paso County, Texas

                                               §              (TC# 2017DCV0406)

                                            §
                                          ORDER

        The clerk’s record and the reporter’s record was filed April 26, 2017. Pursuant to

Tex.R.App.P. 31.1, the Court sets the following brief schedule: Appellant’s brief shall be due in

this Court on or before May 26, 2017 and the State’s brief shall be due no later than thirty days

after the Appellant’s brief is filed with this Court. A submission date will be determined at a

later date and the parties will be provided with advanced notice of the setting. See Tex.R.App.P.

39.8.

        IT IS SO ORDERED this 26th day of April, 2017.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.